Citation Nr: 1241774	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following surgery performed on January 13, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1969, and from March 1976 to April 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following surgery performed on January 13, 2005.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal in April 2010.  

In October 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In January 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a September 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required.



REMAND

The Veterans Law Judge who conducted the October 2010 Board hearing has left the Board's employment.  The Veteran has a right to a hearing to be conducted by a Veterans Law Judge who will then participate in the decision of the claim.  38 C.F.R. § 20.707 (2012).  Accordingly, in November 2012, the Board contacted the Veteran to inform her of her right to another Board hearing.  Later in November 2012, the Veteran indicated her desire for a Board hearing before another Veterans Law Judge to be conducted at her local RO (Travel Board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules travel Board hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 




Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


